DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to New Application
Receipt is acknowledged of a new application, filed 17 September 2020.
Status of the claims:
Claims 1-28 are pending for examination.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 5 May 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Simmons (applicant’s attorney) on 8 February 2022.
The application has been amended as follows: 
In the claims:
Claim 2, line 14, before “inspection” insert --one or more--.

Claim 6, line 2, delete “comprises” and insert --comprise--.
Claim 6, line 2, delete “a”.
Claim 8, line 2, delete “is” and insert --are--.
Claim 9, line 3, before “inspection” insert --one or more--.
Claim 10, line 2, after “plurality” insert --of--.
Claim 10, line 8, delete “an” and insert --the--.
Claim 11, line 5, before “predetermined” delete “the” and insert --a--.
Claim 12, line 1, delete “10” and insert --3--.
Claim 15, line 1, delete “each” and insert --the--.
Claim 17, line 1, before “tablet” insert --a--.
Claim 17, line 15, delete “apertures” and insert --aperture--.
Claim 19, line 1, after “wherein” insert --the at least one tablet characteristic is determined by an inspection system, and--.
Claim 19, line 1, delete “characteristics” and insert --characteristic--.
Claim 19, line 2, delete “characteristics” and insert --characteristic--.
Claim 20, line 1, delete “comprises” and insert --comprise--.
Claim 20, line 4, before “series” delete “a” and insert --the--.
Claim 21, line 1, delete “comprises” and insert --comprise--.
Claim 22, line 1, delete “comprises” and insert --comprise--.
Claim 25, line 7, after “plurality” insert --of--.

Explanation for Examiner’s Amendment
The claims, as listed above, have been amended to correct editorial, grammatical, and lack of antecedent basis issues.  
Allowable Subject Matter
Claims 1-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the combination of the rotary disc with tablet apertures spaced about a peripheral surface of the rotary disc, the negative pressure system, the plurality of ejection devices operably engaged with the rotary disc and configured to be in communication with the tablet apertures thereof at a respective angular position so as to selectively eject one or more of the tablets from the corresponding tablet apertures outwardly at the respective angular position of the ejection device, the plurality of ejection receptacles, and the inspection system comprising one or more inspection devices operably engaged with the rotary disc and at least one of the ejection devices, each of the one or more inspection devices being configured to analyze each of the tablets retained within the plurality of tablet apertures, wherein analyzing a tablet comprises determining one or more tablet characteristics associated with the tablet; and wherein the ejection devices are configured to selectively eject the analyzed tablet from a corresponding tablet aperture of the rotary disc based at least in part on the at least one tablet characteristics associated with the tablet, as set forth in claim 1, is not taught or suggested by the prior art, and is what makes the claim allowable over the prior art.  The dependent claims 2-16 are likewise allowable as they depend from allowable claim 1.

Regarding independent claim 17: the combination of the step of receiving a tablet in at least on aperture of a plurality of tablet apertures defined about a peripheral surface of a rotary disc, the step of applying negative pressure, the step of analyzing each tablet respectively retained within the at least one tablet apertures to determine one or more tablet characteristic associated with the tablet, the step of selectively ejecting a tablet from a corresponding tablet aperture of the rotary disc based at least in part on one or more tablet characteristics associated with the tablet, the tablet being ejected by at least one ejection device of a plurality of ejection devices, the at least one ejection device being operably engaged with the peripheral surface portion of the rotary disc and configured to be in communication with at least one of the tablet apertures about a respective angular position; the step of collecting the tablets ejected from the plurality of tablet apertures of the rotary disc with a plurality of ejection receptacles configured to direct the tablets toward one or more containers of a series of containers for deposition therein; and the step of determining at least a portion of an amount of tablets ejected by each of the plurality of ejection devices, as set forth in claim 17, is not taught or suggested by the prior art, and is what makes the claim allowable over the prior art.  The dependent claims 18-28 are likewise allowable as they depend from allowable claim 17.

While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ream (US ‘738) discloses a rotary disc with apertures for edible substrates (chewing gum), a negative pressure system, a sensing system, an ejection system and a recycling system (see figs. 22-24).
Vasquali (US ‘640) discloses a counting machine including a rotary disc with holes, and a rejection device.
Yamamoto et al. (US ‘353) discloses a counting and feeding device including a rotary drum with a negative pressure system, an ejection device and a rejection device. 
Yamamoto et al. (US ‘911) discloses a defective capsule removing machine including the use of rotary drums with apertures and rejection devices.
Seo (JP ‘283) discloses a counting machine with a negative pressure system.
Imai et al. (US ‘361) discloses a tablet printing machine including a rotary disc and a rejection device.
An et al. (US ‘339) discloses a rotary disc for feeding granules.
Yamamoto et al. (US ‘284) discloses a tablet inspection machine including the use of rotary drums with apertures and rejection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 February 2022